UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1699


DAVID MEYERS,

                    Petitioner - Appellant,

             v.

DIRECTOR OF THE PATENT & TRADEMARK OFFICE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Pamela Meade Sargent, Magistrate Judge. (7:17-cv-00233-GEC-PMS)


Submitted: September 17, 2019                               Decided: September 26, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Meyers, a Virginia inmate and three-striker, has filed a consolidated notice

of appeal, but did not designate the order he seeks to appeal. We dismiss this appeal for

lack of jurisdiction.

       Pursuant to Fed. R. App. P. 3(c)(1)(B), a notice of appeal must specify the judgment

or order being appealed. We construe this rule liberally, “asking whether, the putative

appellant has manifested the intent to appeal a specific judgment or order and whether the

affected party had notice and an opportunity fully to brief the issue.” Jackson v. Lightsey,

775 F.3d 170, 176 (4th Cir. 2014). “This principle of liberal construction does not,

however, excuse noncompliance with the Rule.” Smith v. Barry, 502 U.S. 244, 248 (1992).

Because the dictates of Rule 3 are jurisdictional, each requirement must be satisfied as a

prerequisite to appellate review. Id. In his one-page consolidated notice of appeal, Meyers

fails to indicate the order being appealed. Accordingly, we lack jurisdiction.

       Because Meyers fails to specify the order being appealed, we dismiss the appeal for

lack of jurisdiction. We also deny as moot Meyers’ motion for leave to proceed on appeal

without prepayment of fees under the Prison Litigation Reform Act. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                             2